EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Noel C. Gillespie on January 21, 2021.
	Please amend the claims as indicated in bold print below:

(Previously Presented) 14.    A method for creating an output frame for a character in a video between a first frame and a second frame, the method comprising:
	determining an estimated reference facial feature, comprising control points, of the character based on a first reference facial image of the character in the first frame and a second reference facial image of the character in the second frame by interpolating between control points of the character in the respective first frame and second frame;
	determining an estimated user facial feature, comprising control points, of a user based on a first photographic facial image and a second photographic facial image of the user by interpolating between control points of the user in the respective first photographic facial image and the second photographic image;
	determining a transformation that transforms the estimated reference facial feature of the character into an approximation or representation of the estimated user facial feature of the user;
	modifying, based on the transformation, a third reference facial image of the character associated with the estimated reference facial feature of the character; and
	creating the output frame between the first frame and the second frame for the character in the video based on the modified third reference facial image.

(Original) 15. The method of claim 14, wherein determining the estimated reference facial feature of the character comprises:
	determining a first distance between a first reference facial feature of the first reference facial image of the character and a second reference facial feature of the second reference facial image of the character; and
	determining the estimated reference facial feature of the character based on the first distance, the first reference facial feature and the second reference facial feature.

(Original) 16. The method of claim 15, wherein determining the estimated reference facial feature of the character comprises performing an interpolation operation based on the first reference facial feature and the second reference facial feature with respect to the first distance.

(Previously Presented) 17.  The method of claim 15, wherein determining the estimated reference facial feature of the character comprises performing an extrapolation operation based on the first reference facial feature and the second reference facial feature with respect to the first distance.

(Previously Presented) 18. The method of claim 15, wherein the first reference facial feature includes a first set of control points, and the second reference facial feature includes a second set of control points, and the first distance is indicative of a distance between the first set of control points and the second set of control points.

(Previously Presented) 19. The method of claim 15, wherein determining the estimated user facial feature of the user comprises:


	determining the estimated user facial feature based on the second distance, the user first facial feature and the user second facial feature.

(Original) 20. The method of claim 19, wherein determining the estimated user facial feature of the user comprises performing an interpolation operation based on the user first facial feature and the user second facial feature with respect to the second distance.

(Currently Amended) 21. The method of claim 19, wherein determining the estimated user facial feature of the user comprises performing an extrapolation operation based on the user first facial feature and the user second facial feature with respect to the second distance.[[.]]

(Currently Amended) 22. The method of [[any one of claims 19]] claim 19, wherein the user first facial feature includes a third set of control points, and the user second facial feature includes a fourth set of control points, and the second distance is indicative of a distance between the third set of control points and the fourth set of control points.

(Original) 23. The method of claim 22, wherein modifying the third reference facial image of the character comprises transforming a first spline curve represented by the estimated reference facial feature of the character into an approximation or representation of a second spline curve represented by the estimated user facial feature of the user.

(Currently Amended) 24. A computer software product, including machine-readable instructions, when executed by a processor of a mobile device, that causes the processor to perform the method of [[claim 1]] claim 14.

(Previously Presented) 25. A mobile device for creating an output frame for a character in a video between a first frame and a second frame, the mobile device comprising:
	a camera to capture a first photographic facial image and a second photographic facial image of the user;
	a display; and
	a processor, the processor configured to:
	determine an estimated reference facial feature, comprising control points, of the character based on a first reference facial image of the character in the first frame and a second reference facial image of the character in the second frame by interpolating between control points of the character in the respective first frame and second frame;
	determine an estimated user facial feature, comprising control points, of the user based on the first photographic facial image and the second photographic facial image of the user by interpolating between control points of the user in the respective first photographic facial image and the second photographic image;
	determine a transformation that transforms the estimated reference facial feature of the character into an approximation or representation of the estimated user facial feature of the user;
	modify, based on the transformation, a third reference facial image of the character associated with the estimated reference facial feature of the character;
	create the output frame between the first frame and the second frame based on the modified third reference facial image; and
	present the output frame on the display.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Myron Wyche/                                4/5/2021
Primary Examiner                            AU2644